636 So.2d 138 (1994)
Bruce W. McDougal and Lawrence L. Sanderson, as last surviving directors of Genway Corporation, a dissolved Delaware corporation, and individually, Appellants,
v.
Isaac MIZRAHI, Appellee.
No. 94-236.
District Court of Appeal of Florida, Third District.
April 26, 1994.
Rehearing Denied May 31, 1994.
Bienstock & Clark and Terry S. Bienstock and Donna L. DeConna, Miami, Latham & Watkins and Mary Rose Alexander and Ruth F. Masters, Chicago, IL, for appellants.
Lee H. Schillinger, Hollywood, for appellee.
Before SCHWARTZ, C.J., and BASKIN and LEVY, JJ.
PER CURIAM.
In the absence of sufficient allegations in the complaint that the non-resident appellants did business or committed a tort in Florida as individuals, as opposed to their conduct as officers of a corporation, there is no basis for asserting Florida jurisdiction over them pursuant to any applicable statute. See Bloom v. A.H. Pond Co., 519 F. Supp. 1162 (S.D.Fla. 1981); Doe v. Thompson, 620 So.2d 1004 (Fla. 1993); American Credit Card Tel. Co. v. National Pay Tel. Corp., 504 So.2d 486 (Fla. 1st DCA 1987); A.B.L. Realty Corp. v. Cohl, 384 So.2d 1351 (Fla. 4th DCA 1980). Accordingly, the order below denying their motions to dismiss and quash purported service is reversed and the cause remanded for dismissal of the complaint as against them for lack of personal jurisdiction.